UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

UNITED STATES OF AMERICA,
Plaintiff-Appellee,

v.                                                                      No. 97-4002

RODNEY LEANDA WADE,
Defendant-Appellant.

Appeal from the United States District Court
for the District of South Carolina, at Columbia.
Joseph F. Anderson, Jr., District Judge.
(CR-95-90)

Submitted: March 17, 1998

Decided: March 30, 1998

Before MURNAGHAN, HAMILTON, and MICHAEL,
Circuit Judges.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

Richard A. Harpootlian, RICHARD A. HARPOOTLIAN, P.A.,
Columbia, South Carolina, for Appellant. J. Rene Josey, United States
Attorney, Scarlett A. Wilson, Assistant United States Attorney,
Columbia, South Carolina, for Appellee.

_________________________________________________________________
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

PER CURIAM:

Rodney Leanda Wade appeals from his criminal sentence, and we
affirm. Wade alleges that the Government breached his plea agree-
ment by failing to request that the court sentence Wade to a term of
sixty months imprisonment. He also contends that the district court
clearly erred in finding that he had not accepted responsibility for his
offense. See U.S. Sentencing Guidelines Manual § 3E1.1 (1995).

Wade pled guilty after several days of trial. In the plea agreement,
the Government agreed to cap his sentence at sixty months, provided
Wade was fully truthful and forthright with the Government in its
drug trafficking investigation. Wade also agreed to submit to a poly-
graph examination and further agreed that his failure to pass the
examination could render the obligations of the Government null and
void.

Wade was immediately debriefed in order to utilize his testimony
against his co-defendants. When Wade directly contradicted the Gov-
ernment's two cooperating witnesses in his debriefing, the Govern-
ment was unable to use Wade as a witness against his co-defendants.
Wade then failed a polygraph examination concerning questions relat-
ing to his offense conduct. In a later statement, Wade admitted that
he had lied during his polygraph examination and at his initial
debriefing.

At sentencing, the court determined that the sentencing cap was no
longer applicable due to Wade's failure to fully cooperate. Wade then
objected vigorously to the amount of drugs attributed to him as rele-
vant conduct in the presentence report. A hearing was held at which
Wade testified. The district court found that the Government carried
its burden of proof on all disputed drug amounts and sentenced Wade
to 188 months imprisonment.

                     2
Our review of the record reveals that the Government did not
breach the plea agreement. The agreement clearly states that Wade's
dishonesty and/or his unsatisfactory performance on a polygraph test
would relieve the Government of all obligations under the agreement.
Thus, we find that Wade failed to prove the Government's breach.
See United States v. Conner, 930 F.2d 1073, 1076 (4th Cir. 1991) (to
show a breach by the Government, the defendant must demonstrate
that he provided the degree of assistance contemplated by the plea
agreement). Furthermore, an adjustment for acceptance of responsi-
bility may be denied to a defendant who falsely denies relevant con-
duct which the district court determines to be true. See USSG
§ 3E1.1, comment. (n.1(a)). We find that the district court did not
clearly err in denying the reduction to Wade on this basis.

The sentence imposed by the district court is therefore affirmed.
We dispense with oral argument because the facts and legal conten-
tions are adequately presented in the materials before the court and
argument would not aid in decisional process.

AFFIRMED

                    3